               Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 1 of 29


\




                IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY,
                                   PENNSYLVANIA


        ROBERT C. DAVIS, SR., Administrator     )    CIVIL DIVISION
        of the Estate ofESTHER DAVIS,           )
        Deceased,                               )    No. 2018-5996
                                                )
                  Plaintiff,                    )
                                                )
                 v.                             )    COMPLAINT IN CIVIL ACTION
                                                )
        SOLARIS OILFIELD SITE SERVICES          )
        OPERATING, LLC, a Foreign Entity; and   )
        MARC GDMEZ, an Individual,              J
                                                )
    I                 D efendants .             IJ
                                                I.
                                                )
                                                      Filed on behalf of:
                                                      PLAINTIFF
                                                      Counsel of Record=

                                                      Gary J. Ogg
                                                      PA ID #34515

                                                      David Kennedy Houck
                                                      FA LD #202280

                                                      Eve M. Elsen
                                                      PA ID #309653

                                                      Ugh, Murphy & Perkosky, PC
                                                      245 Fort Pitt Boulevard
                                                      Pittsburgh, PA 15222
                                                      (412) 471-8500
                                                      Firm #568


        JURY TRIAL DEMANDED




                                              EXHIBIT
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 2 of 29




          IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY,
                             PENNSYLVANIA


ROBERT C. DAVIS, SR., Administrator    )            CIVIL DIVISION
of the Estate o f ESTHER DAVIS,       )
Deceased,                             )             No. 2018-5996
                                      )
         Plainlifi                    )
                                      )
       v.                             )
                                      )
SOLARIS OILFIELD SITE SERVICES        )
OPERATING, LLC, a Foreign Entity; and )
MARC GOMEZ, an Individual,            J
                                      J
           Defendants.                )
                                      )
                                      )
                                     NOTICE TO DEFEND
        You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are

served, by entering a written appearance personally or by attorney, and filing in writing with the

Court your defenses or objections to the claims set faith against you. You are wared that if you

fail to do so, the case may proceed without you and ajudgment may be entered against you by the

Court without fu1'thel' notice tor any money claimed in the Complaint or for any claim or relief
requested by the Plaintiff. You may lose money or property O1` other rights important to you.

       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT

HAVE OR KNOW A LAWYER, THEN YOU SHOULD GO TO OR TELEPHONE THE OFFICE

SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP. IF YOU
CANNOT AFFORD TO HIRE A LAWYER, THE OFFICE SET FORTH BELOW MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE

                      WASHINGTON COUNTY BAR ASSOCIATION
                             119 s. COLLEGE STREET
                             WASHINGTON, PA 15301
                                     724.225.6710


                                                2
            Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 3 of 29




             IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY,
                                   PENNSYLVANIA
 ROBERT C, DAVIS, SR., Administrator   )  CIVIL DIVISION
 of the Estate of ESTHBR DAVIS,        )
 Deceased,                             )  No. Z018'5996
                                       )
             plaintiff                 )
                                       )
            V.                         )
                                       )
 SOLARIS OILFIELD SITE SERVICES        )
 OPERATING, LLC, a Foreign Entity; and )
 MARC GOMEZ, an Individual,            )
                                       )
                Defendants.            )
                                       )
                                       )
                       PLAINTIFF'S COMPLAINT IN CIVIL ACTION
        AND NOW, comes the Plaintiff, Robelt C. Davis, Administrator of the Estate of Esther
Davis, deceased, by and through undersigned counsel, and sets froth the following Complaint in

Civil Action
                                              Parties

        1.      Plaintiff, ROBERT C. DAVIS (hereinafter "PlaintifF'), is an adult individual and

Administrator of the Estate oflEsthel' Davis (he1ei11ai'ter "Decedent"); maintaining an address of 12

Arch Street, Canonsburg, Washington County, Pennsylvania 15317,

        2.      On or about September 20, 2018, Plaintiff was appointed Administrator of the Estate

of Decedent, by the Register of Wills, in and for the County of Washington in the Commonwealth

of Pennsylvania. (See, Exhibit "1").

        3.      Plaintiff as Administrator of the Estate of Decedent, brings this action on his own

behalf and on bellalfof all persons entitled to recover damages under a wrongful death and survival

actirm for Decadent, pursuant to Pa,C.S. §8301 and Pa.C.S. §8302.

       4.       Persons entitled to recover damages for Decedent's wrongful death and survival

actions and their relationship to the Decedent include:

                a, Robert C, Davis     Husband

                b. Robert C. Davis, Jr. ~son; and

                                                 3
         Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 4 of 29




                 c. Lz\u1'en Nicole Richardson - daughter.

         5.      During her lifetime, Decadent did not commence any action to recover damages for

 the injuries that caused her death, and no other action has been filed to recover damages for the

 wrongful death and survival claims of Decedent.

        6.      Based upon `mfonnation and belief Defendant, SOLARIS OILFIELD SITE
 SERVICES OPERATING, LLC (identified ltweinaftex' as "Solaris"); is a foreign entity, registered

to trade and conduct business in the Commonwealth of Pennsylvania; incolporated under the laws

and privileges of the State of Texas; maintaining aprincipai office address of 9811 Katy Freeway,

Suite 900, Houston, Texas 77024-12833 and Registered Agent through The National Registered

Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

        7.      Based upon information and belief, Defendant, MARC GOMEZ ("Gomez"), is an

adult individual residing at 8811 Silent Odcs, San Antonio, Texas 78250i and, at all times relevant

hereto, Defendant Gomez was the driver, sole occupant and the employee, agent and/or assign of

the Defendant Solaris.

                                        Factual Ba ckground

        8.      At all times relevant hereto, based upon information and belief, the facts and

occuucnces stated below took place on or about September 6, Z018, at approximately 4: 25 p.n1., at

or near, Mile Marlcer43 ("MM 43"J, Interstate Route-79 North ("I-79 N"), Canonsburg, Washington

County, Pennsylvania,

        9.      At all times relevant hereto, based upon information and belief, it is averred that

prior to the subject accident at issue, Defendant Gomez and Defendant Solaris mew or had reasons

to know that Defendant Gomez was subject to a medical condition in the course of which he was

likely to lose consciousness and/or the physical capacity to control a motor vehicle.

       10,     At all times relevant hereto, the actions or inactions of Defendant Gomez caused a

fatal chain reaction resulting in a catastrophic collision involving three (3) motor vehicles traveling

at highway speeds.



                                                  4
         Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 5 of 29




        ll.      At all times relevant hereto, Defendant Gomez was driving a2018 Ford F-150 pickup

truck (hereinafter "Unit 1") with the consent and permission of Defendant Solaris, whether
expressed or implied, relating to his duties, job, and work that Defendant Solaris had assigned; and

therefore, was woildng in the course and scope of his employment when the subject motor vehicle

accident occurred; Defendant Solaris is, therefore, responsible for Defendant Gonlez's fault and

negligence.

        12.     At all times relevant lmereto, Defendant, Gomez was traveling in Unit 1 in the right

travel lane of Interstate Route-79 South, at Ol' near MM 43, when he merged into the left lane,

accelerated, and abruptly swerved west across the grass median in a perpendicular* angle toward the

northbound lanes of travel on Interstate-79 North (hereinafter "I-79 N").

        13.     At all times relevant hereto, Ms. Kerstin J. Atzlcr, (a non-party), was operating a

2015 Honda Pilot (hereinafter "Unit 2"), and traveling in the left travel lane of 1-79 N and slightly

ahead of DccedeNt, who was operating her own vehicle, a 2014Nissan Versa (hereinafter "Unit 3"),

and traveling safely and nonmegligently in the right travel lane of 1-79 N.

        14.     At all times relevant hereto, Defendant, Gomez owed a duty of care to others,

generally, and to Decadent, specifically, to operate Unit 1 in a safe and reasonable manner, and to

obey all traffic laws and traffic control devices.

        15.     At all times relevant hereto, Defendant, Gomez crossed the ce11te1° grass median and

entered 1-79 N from the west, suddenly and unexpectedly, thereby intel eating Unit 1 into the path

of, and violating the 1igllt~of-wvay for, Unit 2, which was traveling at highway speeds.

        16,     At all times rclevzmthereto, Unit 2 attempted to avoid contact with Unitl by braking

and maneuvering left; however, without sufficient time or opportunity to avoid a collision, Unit 2

slammed into Unit 1 in the 4 o'clocl< position.

       17.      At all times relevant hereto, the impact caused Unit 1 to rotate clockwise until its 2

o'clock position interj coted into the path of, and violated the right-of-way for, Unit 3.




                                                     r
                                                     .J
         Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 6 of 29




         18,    At all times relevant hereto, Unit 1 smashed into the 11 o'clock position of Unit 3,

 operated by Decadent, thereby causing Units 1 and 3 to rotate further and skid from the roadway

 onto the eastern shoulder ofl-79 N.

         19,    At all times relevant hereto, Unit 1 came to final rest partially on the easter shoulder

 of 1-79 N and facing east Unit Z came to final rest in the grass median and facing north; and, Unit

 3 came to final rest on the easteln shoulder of l-79 N and facing west.

        20.     At all times relevant hereto, all three (3) Units sustained severe and disabling
 damage.

        21.     At all times relevant hereto, Defendant, Gomez, with wanton disregard for the

 welfare and safety of others, generally; and, Decedent, specifically, did knowingly operate Unit 1

 while subject to a medical condition in the course of which he was likely to lose consciousness

and/or the physical capacity to control a motor vehicle.

        22.     At all times relevant hereto, Unit 1 being operated by Defendant Gomez was
required to yield the right-of-way to Decedent's motor vehicle, however, Defendant Gomez

wantonly, outrageously and recldessly, and with a conscious disregard for the risk of harm to
Decedent and others, proceeded, without stopping, across the grass median and interjected Unit 1

into the right~of-way of oncoming traffic traveling on 1-79 N.

        23.    At all times relevant hereto, and due to the negligence, carelessness, and/or

recldessncss of, Defendant Gomez, Unit 1, being operated by Defendant Gomez and, which was

owned, co~owned and/or controlled by Defendant Solaris, interjected, suddenly and unexpectedly,

into the right-of-way of oncoming traffic on I~79 N, eventually colliding with Unit 3, operated by

Decedent.

       24.     At all times relevant hereto, the impact from Unit 1 caused Decedent to suffer

massive, traumatic and life-ending injuries.

       25.     At all times relevant hereto, as a result of the extensive and traumatic injuries,

Decadent was pronounced dead at the scene.




                                                 6
         Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 7 of 29




                                              COUNT 1
                                       WRONGFUL DEATH
  ROBERT C. DAVIS, Administrator of the Estate of Esther Davis, Deceased v. SOLARIS
                OILFIELD SITE SERVICES OPERATING, LLC
        26.     Plaintiff incorporates paragraphs l through 25 as if fully set forth herein.

        27.     Defendant Solaris had a duty and responsibility to Decadent, motorists, and the

public to ensure their safety while Defendant Solaris's agents, assigns, ostensible assigns, servants,

and/or employees were operating a company vehicle/instruinentality on public roadways.

        28.     Defendant Solaris had a duty to establish policies and procedures that agents,

assigns, ostensible assigns, servants, and/or employees would conform their conduct and health

while operating Unit 1, owned and/or maintained by Defendant Solaris.

        29,     Defendant Solaris had a duty to select, retain, and/or hire safe, healthy and
competent agents, assigns, ostensible assigns, servants, and/or employees to ensure that cautious

and responsible transportation occurred at all times and/or without risk of a sudden medical
emergency from a known medical condition which was likely to result in a loss of consciousness

and/or the physical capacity to operate a motor vehicle.

        30.    Defendant Solaris had a duty to oversee, supervise, and coordinate the efforts, and

confirm the health of all agents, assigns, ostensible assigns, servants, and/or employees within the

company to ensure the safety oflDecedent, motorists, and the public while its employees were acting

within the scope of their agency and/or employment.

       31.     Defendant Solaris acted through its duly authorized agents, assigns, ostensible

assigns, servants, and/or employees who conducted themselves within the scope of their agency

and/or employment.

       32.     At all times relevant hereto, Unit 1 was being operated by agents, assigns, ostensible

assigns, servants, and/or employees of Defendant Solaris while on the business of Defendant

Solaris and while acting within the scope of their authority.




                                                  7
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 8 of 29




        33.         The crash occurred because Defendant Sola1'is's agents, assigns, ostensible assigns,

sen/ants, and/or employees operated Unit 1 in a reckless, careless and negligent manner by

attempting to drive on a highway when, at all times relevant hereto, Defendant Gomez was subject

to a sudden medical emergency from a known medical condition which was likely to result in a loss

ofconsciousness and/or the physical capacity to operate £1 motor vehicle.            ,

       34.          At all times relevant hereto, Defendant Gomez was the agent, representative,

servant, assign and/or employee conducting business on behalf of Defendant Solaris.

       35.         Defendant Solaris and its agents, assigns, ostensible assigns, servants, and/or

employees, were negligent and careless in some or all of the following particulars:

              a. In failing to recognize and/or appropriately screen the health of its
                   agents, assigns, ostensible assigns, servants and/or employees for
                   medical conditions likely to result in a loss of consciousness and/or
                   the physical capacity to safely operate a motor vehicle;

              b . In allowing agents, assigns, ostensible assigns, servants and/or
                  employees to operate a motor vehicle without first screening and/or
                   testing for medical conditions likely to result in a loss of
                   consciousness and/or the physical capacity to safely operate a motor
                   vehicle;

              C.   In failing to be aware of, update and/or follow the general health and
                   well-being of agents, assigns, ostensible assigns, servants and/or
                   employees, charged with care, custody, control and operation of
                   company vehicles;

              d. In failing to stop Unit 1 from suddenly and unexpectedly intmjecting
                 into the right~of~way ofonooming traffic,-

              e. In driving Unit 1 unsafely, dangerously and with a wanton disregard
                   for the 111105 and regulations of the Peru\sylvzulia Motor Vehicle
                   Code; and, specifically, in violation of 75 Pa.CS. §3324(A) (Vehicle
                   eilteiiug or crossing roadway).

             f. In failing to stop and/or steer Unit 1 so as to avoid an collision with
                Decadent or others;

          g, In failing to recognize the danger of carelessly, recldessly and
                   negligently driving suddenly and unexpectedly into the right-of~way
                   of oncoming traffic on a limited access roadway with vehicles
                   traveling at highway speeds;

          11, In negligently operating Unit 1 into oncoming traffic;




                                                    8
Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 9 of 29




       In failing to stop Unit 1 before entering the roadway while lowing
       Of having reason to know of the dangers in proceeding in such a
       careless, reckless and negligent manner;

       In failing to avoid the collision by slowing Unit 1 to a safe and
       appropriate speed;

  k. In failing to stop Unit 1 or take other appropriate action so as to avoid
       the collision;

  L    In failing to be aware of surroundings, such that the rate of speed and
       conscious disregard of traffic regulations created an unreasonable
       risk of hart to others; and specifically by traveling directly into the
       path of and violently striking Decedent's vehicle;

  m. In operating Unit 1 in a dangerous, careless and negligent manner
      and with a conscious disregard for traffic regulations by driving
      suddenly and unexpectedly into the right-of-way of oncoming traffic
      on a limited access roadway with vehicles traveling at highway
      speeds, so as to cause or allow Unit 1 to strike and/or collide with
      Decedent's vehicle;                                    |.
                                                                 I
  D.   In failing to notice the position of other vehicles, generally; and,      \

       Decadent, specifically, in sufficient time to prevent the collision;

  o, In failing to use the hom so as to make Decadent and other motoiists
      aware of Unit 1's position;

  p. In carelessly and negligently maneuvering Unit 1 across a grass
      median sepzlrating traffic on a limited access roadway;

  q. In negligently, suddenly and unexpectedly steering Unit 1 into the
     right-of-way of oncoming traffic while traveling on a limited access
     roadway with vehicles moving at highway speeds;

       In failing to use due care by operating Unit 1 and acting without any
       regard for the rights and safety of Decedent and other drivers
       traveling near or around Unit 1 i

  S.   In failing to observe with reasonable care the traffic conditions,
       including failing to observe speed, angle of approach, and traffic
       regulations;

  t, In allowing attention and awareness to be diverted fiom the roadway
     at the aforementioned time;

 u. In operating Unit l in such a careless and negligent manner in a
     direction of travel that constituted a conscious disregard of traffic
     regulations by suddenly and unexpectedly steering Unit 1 into the
     1'ight-of~way of oncoming traffic while traveling on a limited access
     roadway with vehicles moving at highway speeds;

  v. In failing to properly and adequately control Unit 1;

                                         9
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 10 of 29




              w. In driving Unit 1 suddenly and unexpectedly into the right~of-way of
                 oncoming traffic while traveling on a limited access roadway with
                  vehicles moving at highway speeds;

             x. In failing to keep 21 proper lookout;

             y. In failing to safely and properly bring Unit 1 to a complete stop prior
                  to inteljecting suddenly and unexpectedly into the right-of-way of
                  oncoming traffic;

             z. In losing control of Unit 1;

             as. In continuing to operate Unit 1 in a recldess and dangerous manner
                 after losing control;

             bb. In continuing to operate Unit 1 while knowing or having reason to
                 know, in the exercise ofreasonable care, that further operation would
                 result in a dangerous collision;

             cc. In failing to operate Unit 1 in conformity with the Pennsylvania
                 Motor Vehicle Code so as to avoid the creation of a dangerous
                 situation for others generally, and Decadent specifically;               I

             dd. In failing to comply with the lures and regulations relevant to the
                 legal operation of a motolized vehicle on public roadways;
                 specifically, 75 Pa,C.S. §3324 (Vehicle entering or crossing
                 roadway);

             be. In failing to operate Unit 1 in compliance with existing motor vehicle
                 laws and traffic conditions while knowing or having reasons to know
                 that driving suddenly and unexpectedly into the right-of-way of
                 oncoming traffic could result in serious bodily injury or death from
                 a collision;

             M In failing to comply with the standard of care established by the
                 Pennsylvania, Motor Vehicle Code; specifically, 75 Pa.C.S, §3324
                 (Vehicle enteiing or crossing roadway), so as to avoid against the
                 unreasonable risk ofhzum to others from a collision;

             go. In operating a Unit 1 below the standard of care established by the
                 Pennsylvania Motor Vehicle Code; and

             1111 In violating the provisions of the Pennsylvania Motor Vehicle Code;
                specifically, 75 Pa.C. S. §3324 (Vehicle entering or crossing roadway).

       36.       At all times relevant hereto, Defendant Solaris owed a duty to Decedent, motorists

and the public to supervise the safe and non-negligent operation of Unit l.




                                                  10
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 11 of 29




        37.         At all times relevant hereto, Defendant Solaris failed to supervise Defendant
Gomez's operation of Unit 1 and/or ensure it was operated with the sldll, care and prudence
ordinarily exhibited by a reasonable motor vehicle operator.
        38.         At all times relevant hereto, Defendant Solaris negligently, recldessly and carelessly

disregarded and/or failed to hire and/or train Defendant Gomez to ensure he possessed and/or

exercised the sldll, care and prudence ordinarily exhibited by a reasonable motor vehicle operator.

        39.         At all times relevant hereto, Defendant Solaris negligently, recklessly and carelessly

disregarded and/or failed to supervise and/oz' monitor the general health and driving performance

of Defcndant Gomez while traveling on the aforementioned roadway,

        40.        The negligence, recklessness and carelessness of Defendant Solaris further
consisted of, but is not limited tO:

              a.   In failing to supervise and/or monitor Defendant Golnez's driving
                   performance to ensure he traveled safely and non-negligently along
                   the roadway;

              b. In failing to supervise/monitor Defendant Gomez's driving
                   performance to ensure he was compliant with posted roadway
                   Signage, traffic control devices and/or roadway restrictions

              c, In failing to monitor Defendant Gomez's driving perforniancc and
                  health to ensure, at all times relevant hereto, he was healthy and
                   competent to engage in the safe and reasonable operation of a motor
                   vehicle;           .
              d, In failing to supelvise/monitor Defendant Gomez's driving
                   pel'follnance and health when Defendant Solaris knew or had reason
                   to know that such unsupervisednmmonitored actions were unsafe
                   and dangerous when conducted with a conscious disregard for the
                   rules and regulations governing the safe operation of a motor
                   vehicle;
              c. In failing to supervise/monitor Defendant Gomez's driving
                   performance and health so as to ensure his conduct would not create
                   a foreseeable ask of harm to others;

              f. In failing to hire and/or train Defendant Gomez to be cognizant of
                 the danger posed to himself and others when disregarding motor
                 vehicle regulatioilsi
              g. In failing to hire and/or train Defendant Gomez on how to safely and
                 non-negligently operate his motor vehicle;



                                                    11
Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 12 of 29




   h. In failing to train and/or supervise Defmadant Gomez to recognize
      his surroundings and/or dangers from his medical condition., such
      that he did not consciously disregard traffic safety and regulations;

   i.   In allowing Defendant Gomez to operate Unit 1 in a dangerous and
        reczldess manner;

  i.    In failing to instruct Defendant Gomez to use his lights and horn to
        make others generally, and Decadent, specifically, aware of his
        position;

  k. In carelessly, rccldessly and negligently allowing Defendant Gomez
       to maneuver Unit 1 in such a way that it was improperly on the
       roadway;

        In failing to prevent Defendant Gomez from negligently operating
        Unit 1 into Decedent's vector of travel;

  m. In failing to instuict Defendant Gomez to use due care and/or act
     without any regard for the tights and safety ofothers while operating
     Unit 1;

  n, In failing to instnict Defendant Gomez on how to exercise reasonable
       care while driving on a limited access roadway, including failing to
       observe Decedent's vehicle;

   O.   In failing to instruct Defendant Gomez to remain focused or allow
        his attention to be diverted from the roadway ahead;

  p. In allowing Defendant Gomez to operate Unit 1 in such a careless,
       reckless and negligent manner, so.as to cause or allow Unit) to nm
       into, strike and/or collide with Decedent's vehicle;

  q, In failing to properly and adequately train or instruct Defendant
        Gomez regarding the safe operation of a motor vehicle;

  S. In allowing Defendant Gomez to drive on a roadway into oncoming
      traffic and/or without regard for traffic regulations;

  t.    In failing to instruct and/or train Defendant Gomez to keep a proper
        lookout;

  u. In failing to instruct and/or train Defendant Gomez to yield the right-
       of-way;

  V. In failing to instinct and/train Defendant Gomez on how to maintain
      control of Unit 1 s

  w. In failing to train and/or oversee Deténdant Gomez's operation of
     Unit 1 of the roadway SO as to ensure he would avoid the creation of
     a dangerous situation for other vehicles;        ,




                                        12
Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 13 of 29




  X.   In failing to train and/or oversee Defendant Gomez's operation of
       Unit 1 when Defendant Solzuis knew or had reason to know, in the
       exercise of reasonable care, that his negligent operation of Unit 1
       would result in a catasnophic collision;
  y, In failing to train and/or oversee Defendant Gomez's operation of
      Unit 1 so as to avoid the creation of a dangerous situation for other
      vehicles on the roadway;
  Z.   In failing to train and/or oversee Defendant Golnez's operation of
       Unit 1 to insure compliance with existing motor vehicle laws and
        traffic conditions when Defendant knew or had reason to know that
       a failure to comply could result in a collision;
  as. Failing to maintain Unit 1 in a proper manner,-

  bb.Pe1'mitting Unit 1 to be operated by Defendant Gomez when
       Defendant Solaris knew or had reason to know that Unit 1 was in a
       defective condition;
  cc. Permitting Unit 1 to be operated by Defendant Gomez without
     keeping it in a proper state ofrepairi
  do. In failing to €I1SUII€ Defendant Gomez was healthy enough to operate
       Unit 1 in conformity with the Pennsylvania Motor Vehicle Code so
       as to avoid the creation of a dangerous situation for others generally,
       and Decedent specifically;

  ee, In failing to ensure Defendant Gomez complied with the niles and
      regulations relevant to the legal operation of a motorized vehicle on
      public roadways; specifically, 75 Pa,C.S. §3324 (Vehicle entering or
      crossing roadway);
  fi In failing to ensure Defendant Gomez operated Unit 1 in compliance
       with existing motor vehicle laws and traffic conditions while
       knowing or having reasons to know that interjectiiig his motor
       vehicle, suddenly and unexpectedly, into the ri8ht-of-way oncoming
       traffic could result in serious bodily injury or death from a collision;

  go. In failing ensure Defendant Gomez complied with the standard of
       care sstablishcd by the Pcnnsylvauia Motor Vehicle Cede;
       specifically, 75 Fa.C.S. §3324 (Vehicle entering 01' crossing roadway),
       so as to avoid against the unreasonable risk of harm to others from a
       collision;
  hh. In allowing Defendant Gomez to operate Unit 1 in manner that was
      below the standard of care established by the Pennsylvania Motor
      Vehicle Code; and

  ii. In allowing Defendant Gomez to violate the Pennsylvania Motor
       Vehicle Code; specifically, 75 Pa.C.S. §3324 (Vehicle eutedng or
       crossing roadway).



                                         13
       Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 14 of 29




        41.      The crash was directly, proximately and substantially caused by the negligence,

recklessness and carelessness of Defendant Solaris and in no way was caused by Decedent.

        42.       As a direct, substantial and proximate result of the above acts or omissions of

Defendant Solanfs, the persons entitled by law to recover damages for Decedents wrongful death,

identified herein, have sustained the following damages and losses :

              8. Medical expenses for services and supplies incident to the treatment
                 rendered to and subsequent death ofDeccdent;

              b. Funeral, cremation, and estate expenses related to Decedent's death;

              c. Loss and denial of the services, assistance, guidance, and
                 companionship of Decedent;

              d. Loss of the ability to maintain and sustain any family relationships;
                  and

              C. Other losses and damages recoverable by law, Y

        WHEREFORE, Plaintiff Robert C. Davis, as Admim'strator of the Estate of Esther Davis,

Deceased, and claim damages against SOLARIS OILFIELD SITE SERVICES OPERATING,
LLC, in a sum in excess of the applicable arbitration limits and demands a trial by jury.

                                              COUNT 11

                                  NE GLIGENT ENTRUSTMENT
       ROBERT C. DAVIS, Administrator of the Estate of Esther Davis, Deceased_v.
            SOLARIS OILFIELD SITE SERVICES_OPERATING, LLC
        43.      Plaintiffincorporatcs paragraphs 1 through 42 as if fully set forth herein.

        44.      At all times 1'elevant hereto, Defendant Solaris acted through duly authorized

assigns, ostensible assigns, servants, and/or employees who conducted themselves within the scope

of their agency and/or employment.

        45.      At all times relevant hereto, the purposes for which Unit 1 was used and other

various factors, combined to create the appearance that Defendant Gomez was an agent, ostensible

agent, servant, and/or employee of Defcndant Solaris.




                                                  14
       Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 15 of 29




       46.        At all times relevant hereto, Defend ant Gomez was so ultimately associated with the

timctions of Defendant Solaris, that Defendant Solzuis c(mtrolled or had a right to control his

actions, Because of the relationship that existed, Defendant Solaris is liable for the negligence of

its agents, ostensible agents, servants, and/or employees including Defendant Gomez.

       47.        At all times relevant hereto, Defendant Solaris, through its agents, ostensible agents,

servants, and/or employees, was negligent and careless in some or all of the following pzlrticulzus=

             3. In negligently dilecting, entrusting, commanding, and/or permitting
                  its employee, agent, servant, and/or assign, Defendant Gomez, to
                  operate Unit 1 while having 21 known medical condition which was
                  likely to result in a loss ofconsciousness and/or the physical capacity
                  to operate Unit 1 safely,

             b. In directing and/or commanding the use of Unit 1 by its agent,
                 servant, assign, and/or employee without undertaking adequate
                  remeasures to ensure that Defendant Gomez was healthy, capable
                  and/or otherwise competent to operate Unit 1 in a safe and lawful
                  rnamier;

             c. In failing to instruct employees, agents, and/or assigns with regard
                to the necessity of safe and permissible driving techniques;

             d. In failing to implement adequate policies and procedures for
                  entrusting vehicles to employees, agents, and/or assigns;

             e. In failing to administer a health directive and/or driving teSl; for all
                employees, agents, and/or assigns who were entwisted with driving
                Defendant Solaris's Unit ii

             f. In failing to administer peliodic health, safety and driving tests for
                  all employees, agents, and/or assigns operating a motor vehicle
                  under the care, custody and control ofDefendant Solaris;

             g, In directing and/or commanding Defendant Gomez to operate Unit 1
                  when Defendant Solaris knew or had reason to know that Defendant
                 Gomez was incompetent, of poor health and/or otherwise unable to
                 safely operate 21 motor vehicle,

             h. In failing to properly investigate Defendant Gomez's diiving and
                  health records prior to granting him permissive use of Unit l under
                  the care, custody and control of Defendant Solaris;

             i.   In failing to properly instruct, train, retain, or supervise its employees
                  in order to ensure the safe and proper mspectron, maintenance,
                  and/or repay' ofllts velncles;

             J. In failing to properly supervise and/or monitor Defendant Gomez
                 with regard to his propensity for negligent, reckless and/or careless
                driving;

                                                     15
Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 16 of 29




  k, In failing to instulct employee, agent, and/or assign of the policies
       and procedures necessary to prevent parlous driving conditions;

  1. In failing to hire, employ, train, supervise, instruct, or retain
     personnel sufficiently qualified and competent to accomplish proper
     inspection, maintenance, and repair of its vehicles,

  In. In negligently hying, training, and/or retaining employees who were
       unable or unwilling to properly maintain, inspect, repair, and Gperate
       vehicles in a reasonable and safe manner,

  n. In failing to have the vehicle under proper and adequate control;

  O. In allowing or permitting the operation of the vehicle such as to
      create a dangerous situation for Decedent and other
      motorists/passengers on the roadway;

  p. In allowing or permitting the operation of Unit 1 in such a careless
       and/or negligent manner so as to cause or allow Unit 1 to run into,
       strike, and/or collide with Decedents vehicle;

  q. In failing to adequately wam, instruct, notify, and protect Decadent
      and other drivers from the dangers associated with Defendant
      Solaris's vehicles and/or drivers;

  r. In failing to tcnninatc Defe11d811t Gomez's vehicle usage when
     Defendant Solaris knew or had reason to mow of his negligent
     and/or careless driving tecluliques and/or poor medical condition;

  s.   In being vicaliously liable for the negligence of agents, servants,
       assigns, and/or employees;

       In failing to exercise the degree ofrcasonable care and acting without
       sufficient regard for the rights and safety of Decadent, as was
       required under the circumstances when driving on a limited access
       roadway with vehicles traveling at highway speeds ;

  u. In violating the laws of the Coinmonwcalth oflPemlsylvania and the
      provisions of the Pennsylvania Motor Vehicle Code regulating the
      operation of motor vehicles on a limited access highway;

  v, In failing to operate Unit 1 in conformity WMA the Pennsylvania
      Motor Vehicle Code so as to avoid the creation of a dangerous
      situation for others generally, and Decedent specifically;

  w. In failing to comply with the rules and regulations relevant to the
       legal operation of El motolized vehicle OH public roadways;
       specifically, 75 Pa.C.S. §3324 (Vehicle entering Of' crossing
       roadway);




                                        16
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 17 of 29




              X. In failing to operate Unitl in compliance with existing motor vehicle
                 laws and traffic conditions while knowing or having reasons to know
                 that interj eating Unit 1, suddenly and unexpectedly, into the right~of-
                 way ofonconiing traffic could result in serious bodily injury or death
                 from ax collision;

              y. In failing to comply with the standard of care established by the
                  Pennsylvania Motor Vehicle Code; specifically, 75 Fa.C.S, §3324
                  (Vehicle entering or crossing roadway), so as to avoid against the
                  unreasonable risk of harm to others from a collision;

              Z. In operating Unit 1 in manner that was below the standard of care
                  established by the Pennsylvania Motor Vehicle Code; and

              as. In violating the Pennsylvania Motor Vehicle Code; specifically, 75
                  Pa.C.S. §3324 (Veliicle entering or crossing roadway).

        48.      At all times 1elevaut hereto, the crash was caused by the negligence, 1'eck1css11(:ss

and carelessness ofDctl<:ndant Solaris, its agers, ostensible agents, servants, and/or employees and

in no way was caused by Decadent.

        49.      As a direct, substantial and proximate result of the above acts or omissions of

Defendant Solaris, the persons entitled by law to recover damages for Decedent's wrongful death,

identified herein, have sustained the following damages and losses set forth more fully in paragraph

1]42~above, which is incorporated by reference,
        WHEREFORE, Plaintiff Robert C. Davis, as Administrator of the Estate of Esther Davis,

Deceased, and claims damages against Defendant, SOLARIS OILFIELD SITE SERVICES
OPERATING, LLC, in a sum in excess of the applicable arbitration limits and demands 8 trial by

jury.




                                                   17
       Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 18 of 29




                                           SURVIVAL
                                            COUNT III
       ROBERT c. DAVIS, Administrator of the Estate of Esther Davis, Deceased v.
            SOLARIS OILFIELD SITE SERVICES OPERATING, LLC

        50.    Plailltiffincolporates paragraphs 1 through 49 as iflfuHy set forth herein,

        51.    At all times relevant hereto, Defendant Gomez, as the agent, employee and/or assign

of Defendant Solaris, knew or had reason to know that inteljecting, suddenly and unexpectedly,

into the right-of-way oncoming traffic, without stopping, was ouNngeous, reckless, willful, and/or

a wanton disregard to the rights and safety of others, generally, and Decedent specifically,
accordingly, Plaintiff asserts a claim for punitive dzunages and negligence por Se.

        52.    In conscious disregard, indifference, and/or reckless indifference to the aforesaid

ris1<(s), Defendant Gomez, as the agent, employee and/or assign of Defendant Solaris, inteijeetcd

Unit 1, suddenly and unexpectedly, into the right~of-way oncoming traffic in violation of 75
Pa.C.S.A. §33245 accordingly, Plaintiff asserts a claim for punitive damages and negligence per se.

        53.    The actions ofDefendant Gomez, as the agent, employee and/or assign ofDefendant

Solaris, by interjecting his motor vehicle, suddenly and unexpectedly, into the right-of~way
oncoming traffic, without stopping, at all times relevant hereto, was outrageous, recldess, and

willful, and this conduct was a wanton disregard for the rights and safety of others, generally, and

Decedent specifically; and, such conduct was in violation of 75 Pa.C.S.A. §3324i accordingly,

Plaintiff asserts a claim for punitive damages and negligence per se.

       54,     Defendant Solaris knew or had reason to know that Defendant Gomez, as an agent,

employee and/or assign, suffered from a medical condition that was likely to result in a loss of

consciousness and/or the physical capacity while operating a motor vehicle; likewise, Defendant

Gomez also knew or had reason to know lie suffered from such a medical condition, thereby

creating a high degree ofrislc of serious bodily injury or death to otherpcrsons on the roadway, and

to Decedent in particular, accordingly, Plaintiff asserts a claim for punitive damages.




                                                 18
       Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 19 of 29




        55.        As a direct, substantial and proximate result of the previously described negligence

of Defendant Solaris, Decedent suffered the following damages

              a. Pain, suffering, aiiguish, and inconvenience until the time of her
                  death;

              b. Deprivation other ability to enjoy the ordinary pleasures of life;

              C.   Impairment other general health, strength, and vitality;

                   136812113


              e. Punitive damages and exemplary damages, including costs and
                  attorney fees; and

              f. Other losses and damages recoverable by law.

        WHEREFORE, Plaintiff Robext C. Davis, as Administrator of the Estate of Esther Davis,

Deceased, and claims damages against Solaris Oilfield Site Services Operating, LLC, including

punitive damages and exemplary damages, as well as, costs and attorney fees, in a sum in excess of

the applicable al'bitratioll limits and demands a trial byjmy,

                                               COUNT IV
                                         WRONGFUL DEATH
       ROBERT C. DAVIS, Administrator of the Estate of Esther Davis, Deceased v.
                                MARC GOMEZ
        56.        Plaintiffincorpolatcs paragraphs 1 through 55 as if fully set forth herein.

       57.         At all times relevant hereto, Defendant Gomez owed a duty to Decedcnl to exercise

the sldll and care of a reasonable motorist.

       58.         At all times relevant hereto, Defendant Gomez owed a duty to Decedent to maintain

his health, mitigate any risks associated with a medical condition that may cause ZN loss of
consciousness or the capacity to safely operate 21 motor vehicle, including any and all medical

directives regarding weight loss, blood pressure, and/or overall a healthy heart.

       59.         At all times relevant hereto, Defendant Gomez had a duty to Decedent, motorists,

and the public to operate Unit 1 in a reasonable and prudent manner,

       60.         At all times relevant hereto, Defendant Gomez failed to possess the good health

and/or ex crcise the sldll, care, and pnidence ordinarily exhibited by a reasonable motorist.

                                                    19
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 20 of 29




       61.     At all times relevant hereto, Defendant Gomez individually, was negligent, recldess

and/or careless in some or all of the following particulars:

               a. in failing to recognize and/or appropriately screen his health for
                    medical conditions likely to result in a loss of consciousness
                    and/oi' the physical capacity to safely operate a motor vehicle

               b. In allowing himself to operate a motor vehicle without first
                    screening and/or testing for medical conditions likely to result in
                    a loss of consciousness and/or the physical capacity to safely
                    operate a motor vehicle;

               C.   In failing to be aware of, update and/or follow medical directives
                    from medical providers in order to maintain good health and
                    well-being while charged with the care, custody, control and
                    operation of company vehicles;

               d. In failing to stop Unit 1 from suddenly and unexpectedly
                    interjecting into the right~of-way of oncoming traffic,-

               e. In driving Unit 1 unsafely, dangerously and with a wanton
                    disregard for the miles and regulations of the Pennsylvania Motor
                    Vehicle Code; and, specifically, in violation of 75 Fa.C.S.
                    §3324(A) (Vehicle entering or crossing roadway).

                    In failing to stop and/or steel'Ullit 1 SO as to avoid a collision with
                    Decedent O1` others;

               g. In failing to recognize the danger of carelessly, recklessly and
                   negligently diving suddenly and unexpectedly into the 1ight-of-
                   way of oncoming traffic 011 a limited access roadway with
                   vehicles traveling at highway speeds;

              h. In negligently operating Unit 1 into oncoming traffic;

              i.    In failing to stop Unit 1 before entering the roadway while
                    knowing or having reason to know of the dangers in proceeding
                    in such a careless, recldess and negligent manner;

              j.    In filing to avoid the collision by slowing Unit 1 to a safe and
                    appropriate speed;

              k. In failing to stop Unit 1 or take other appropriate action so as to
                   avoid the collision,-

              1. In failing to be aware of surrollndiugs, such that the direction of
                 travel and conscious disregard for traffic regulations created an
                 unreasonable 1'isl< of harm to others; and spcciiicully by traveling
                    directly into the path of and violently striking Decedent's
                    vehicle;



                                                   20
Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 21 of 29




     m. In operating Unitl in a dangerous, careless and negligent manner
         and with a conscious disregard for traffic regulations by driving
         suddenly and unexpectedly into the right-of~way of oncoming
           traffic on a limited access roadway with vehicles traveling at
           highway speeds, so as to cause or allow Unit 1 to strike and/oi'
           collide with Decedent's vehicle;

     n. In failing to notice the position of other vehicles, generally; and,
        Decadent, specifically, in sufficient time to prevent the collision;

     O.   In failing to use the how SO as to make Decedent and other
          motorists aware of Unit 1 's position;

     p. In carelessly and negligently maneuvering Unit 1 across a grass
         median separating traffic on a limited access roadway;

     q. In negligently interjecting Unit 1, suddenly and unexpectedly,
         into the right-of-way of oncoming traffic while traveling on a
          limited access roadway with vehicles moving at highway speeds;
    1.    In failing to use due care by operating Unit 1 and acting without
          any regard for the rights and safety ofDecedent and other drivers
          traveling near or around Unit l;

          In failing to observe with reasonable care the traffic conditions,
          including failing to observe speed, angle of approach, and traffic
          regulations i
    r.    In allowing attention and awareness to be diverted from the
          roadway at the aforementioned time;

    u. in operating Unit 1 in such a careless and negligent manner in a
       direction of travel that constituted a conscious disregard of traffic
       regulations by interjecting Unit 1, suddenly and unexpectedly,
          into the right-of-way of oncoming traffic while traveling on a
          limited access roadway with vehicles moving at highway speeds;

    V. In failing to properly and adequately control Unit 15

    w. In intclj acting Unit 1, suddenly and unexpectedly, into the right-
       of~way of oncoming h'affic while traveling on 21 limited access
       roadway with vehicles moving at highway speeds;

    x. In failing to keep a proper lookout;

    y. In failing to safely and properly bring Unit 1 to a complete stop
        prior to inteijecting, suddenly and unexpectedly, into the right-
        of~way of oncoming traffic;

    Z. In losing control of Unit 1 z

    as. In continuing to operate Unit 1 in a reckless and dangerous
          manner after losing control;



                                         21
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 22 of 29




                bb. In continuing to operate Unit 1 while knowing or having reason
                    to know, in the exercise ofreasonabic care, that further operation
                    would result in a dangerous collision;

                cc. In whiling to operate Unit 1 in conformity with the Pennsylvania
                    Motor Vehicle Code so as to avoid the creation of a dangerous
                    situation for others generally, and Decadent specifically;

                do. In failing to comply with the 111105 and regulations relevant to the
                    legal operation of a motorized vehicle on public roadways;
                    specifically, 75 Pa.C.S. §3324 (Vehicle entering or crossing
                    roadway);

                ee. In failing to operate Unit 1 in compliance with existing motor
                    vehicle laws and traffic conditions while knowing or having
                   reasons to know that inteijccting Unit 1, suddenly and
                    unexpectedly, into the right-of-way of oncoming traffic could
                    result in serious bodily injury or death from 21 collision;

                ff. In failing to comply with the standard of care established by the
                     Pennsylvania Motor Vehicle Code; specifically, 75 P3.C.S:
                     §3324 (Vehicle entering or crossing roadway), SO as to avoid
                     against the unreasonable risk of harm to others from a collision;          I
                go. In operating a Unit I below the standard of care established by
                    the Pennsylvania Motor Vehicle Code; and

                hh. In violating the provisions of the Pennsylvania Motor Vehicle
                    Code; specifically, 75 Pa.C.S. §3?>24 (Vehicle entering or
                   crossing roadway).

        62.     At all tims relevant hereto, as a direct, substantial and proximate result of the above

acts or missions of Defendant Gomez, the persons entitled by law to recover damages for
Decedent's wrougiill death, identified herein, have sustained the following damages and losses set

forth more fully in paragraph 7146-above, which is incorporated by reference.

       63.     As a direct, substantial and proximate result of the above acts or omissions of

Defendant Gomez, the persons entitled by law to recover damages for Decedents wrongful death,

identified herein, have sustained die following damages and losses as set forth more fully in

paragraph 1146-above, which is incorporated by reference.

       WHEREFORE, Plaintiff Robert C. Davis, as Administrator of the Estate of Esther Davis,

Deceased, and claims damages against Defendant, Marc Gomez, in a sum in excess of the
applicable arbitration limits and demands 21 trial byjuiy.



                                                  22
         Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 23 of 29




                                              COUNT V
                                             SURVIVAL
        ROBERT C. DAVIS, AFlminist1'ator of the Estate of Esther Davis, Deceased v.
                                  MARC GOMEZ
         64.     Plaintiff incorporates paragraphs 1 through 63 as if fully set forth herein,

         65.     Al all times relevant hereto, Defendant Gomez, knew 01' had rcasoii to know he had

 a medical condition which was likely to result in a loss of consciousness and/or the physical
 capacity to operate Unit 1 safely, and that by his action or inaction of interjecting Unit 1, suddenly

 and unexpectedly, into the 1'ight~of-way of oncoming traffic, it was outrageous, reckless, willful,

 and/or a wanton disregard to the rights and safety of others, generally, and Decadent specifically,

 to operate Unit 1 , accordingly, Plaintiff asserts a claim for punitive damages.

        66.     In conscious disregard, indifference, and/cr reckless indifference to the aforesaid

rislds), Defendant Gomez interjected Unit 1, suddenly and unexpectedly, into the right-of-way

oncoming traffic in violation of 75 Pa.C,S. §3324 (Vehicle entering or crossing roadway);
accordingly, Plaintiff asserts a claim for punitive damages and negligence per se.

        67.     The actions of Defendant Gomez, by operating Unit 1 while having a medical
condition which was likely to result in a loss of consciousness and/or the physical capacity to

operate Unit 1 safely, caused him to interject Unit 1, suddenly and unexpectedly, into the right-of~

way oncoming traffic when he knew or had reason to know such actions were outrageous, recldess,

and willful; and this conduct was awanton disregard for the rights and safety of others, generally,

and Decedent specifically; and, this conduct was a violation of 75 Pa.C.S. §3324 (Vehicle entering

or crossing roadway), accordingly, Plaintiff asserts a claim for punitive damages,

        68.    At all times relevant hereto, Defendant Gomez knew or had reason to know he

suffered from a medical condition which was likely to result in a loss of consciousness and/or the

physical capacity to operate Unit 1 safely, thereby creating a high degree of risk of serious bodily

injury or death to other persons on the roadway, and to Decedent in paiticuiar; accordingly, Plaintiff

asserts a claim for punitive damages.




                                                  23
            Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 24 of 29




            69,        At all times relevant hereto, the crash was caused by the negligence, resldessness

    and carelessness of Defendant Gomez, and in no way was caused by Decedent.

            70.        As a direct, substantial and proximate result of the previously desedbed negligence

    of Defendant Gomez, Decadent suffered the following damages.~

                  a. Pain, suffeiing, anguish, and inconvem'ence until the time of her
                     death;

                  b. Depdvation other ability to enjoy the ordinary pleasures of life;

                  c. Impairment of her general health, sh'cllgth, and vitality;

                  d. Death;

                  G.   PLu1itive damages and exemplary damages, including costs and
                       attorney fees; and

                  f.   Other losses and damages recoverable by law.

                  g, Other losses and damages recoverable by law.

           WHEREFORE, Flaintiff Robert C, Davis, as Administrator of the Estate of Esther Davis,

    Deceased, and claims damages against Marc Gomez, including punitive damages and exemplary

    damages, as well as, costs and attomcy foes, in a sum in excess of the applicable arbitration limits

    and demands a trial by jury.



                                                            Respectfully submitted,


                                                                                  ERKOSKY, PC


                                                           Gary J. Ogg
                                                           David Kennedy Houck
    JURY TRIAL DEMANDED                                    Attorneys for Plaintiff




\
                                                      24
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 25 of 29




                                          VERIFICATION
       I, Robeff C. Davis, hereby swear and affirm that I am the Plaintiff in the within action, and

that the facts contained in the Second Amended Complaint in Civil Action are true and collect to

the best of my information, knowledge and belief I understand that false statements herein are made

subject to the penalties of 18 Pa. C.S. Section 4904 relating to unsworn falsification to authorities.




                                                     J L
                                               Robert C. Davis
                                                                             4




                                                                                         <4




                                                            s
                                                25
        Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 26 of 29




                                    CERTIFICATE OF SERVICE
       I hereby certify that a true and conect copy of the within COMPLAINT IN CIVIL
ACTION was served upon the following this '30 day of_ 3/\¢v 1 I _          , 2019: via First Class US
Mail, addressed as follows=




                                  Michael A. Karzlffa, Esquire
                              MARSHALL DENNEHEY WARNER
                                 COLEMAN & GOGGIN, PC
                                     Union Tnist Building
                                       $01 Grant Street, Suite 700
                                    Pittsburgh, Pennsylvania 15219
                                            412-803-1140


                                I
                                                           . ¢3Q\      I
                                                      o'é*Gj1v1\U HM & PERKOSKY, PC

                                                      Gale J. O go
                                                      David Kennedy Houck
                                                      Attorneys for Plaintiff




                                                26
     Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 27 of 29




        IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY,
                           PENNSYLVANIA


ROBERT C. DAVIS, SR., Administrator     )   CIVIL DIVISION
of the Estate hESTHER DAVIS,            )
Deceased,                               )   No. 2018-5996
                                        )
          Plaintiff,                    )
                                        )   EXHIBIT TO COMPLAINT
         v.                             )   IN CIVIL ACTION
                                        )
SOLARIS OILFIELD SITE SERVICES          )
OPERATING, LLC, a Foreign Entity; and   )
MARC GOMEZ, an Individual,              )
                                        )
              Defendants                )
                                        )
                                        )
                                             Filed on behalf of:
                                             PLA1NT1FF

                                             Counsel of Record.-
                                             Gary J. Ogg
                                             PA ID #34515

                                             David Kennedy Houck
                                             PA ID #202280
                                             Eve M. Elsen
                                             PA ID #309653
                                             Ogg, Murphy & Perkosky, PC
                                             245 Fort Pitt Boulevard
                                             Pittsburgh, PA 15222
                                             (412) 471-8500
                                             Firm #568

JURY TRIAL DEMANDED
Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 28 of 29




       Short Certificate .... Letters of Adminisixation



Commonwealth vfPennsylvania                    )
                                               )      WG;     "63-18-1135
County of PVcIsI1i11gfon                       )



L MARY JO POKNIS, Register of W ills in and for the County of W ashington in the
Commonwealth of Pennsylvania, DO HEREBY CERTIFY that of the 20"1 day of
September, 2018, LETTERS OF ADMINISTRATION on the Estate of ESTHER
BERNICE DAVIS deceased, were granted to ROBERT CHARLES DAVIS having
first been qualified well and truly to admiiiistel' the same. And I further certify that no
revocation of said Lettel's appears of record in my office,




Date of Death Saptclnber 6, 20!3                   Given under my hand and seal of office

Social Seculiiy No. XXX-XX-XXXX                    this 20th day of September, 2018.




                                                                      I     150
                                                                U           Regixte/- 0/ Wills




          NDT V.1\L.ID WITHOUT ORIGINAL SIGNATURE AND IMPRESSED SEAL



                                        EXHIBIT
      Case 2:19-cv-00627-AJS Document 1-3 Filed 05/28/19 Page 29 of 29




                             CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Recc>rds of the Appellate and Trial Coutts that

require filing confidential information and documents differently than non-confidential

information and documents.




                                              Submitted by: C David Kennedy Houck

                                              S ignature :

                                             Name:              David Kennedy Houck

                                              Attorney No: (if applicable) 202280
